Name: Decision (EU) 2017/1258 of the European Central Bank of 5 July 2017 on the delegation of decisions on the transmission of confidential statistical information to the Single Resolution Board (ECB/2017/22)
 Type: Decision
 Subject Matter: information and information processing;  European Union law;  economic analysis;  EU institutions and European civil service;  budget;  civil law
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/39 DECISION (EU) 2017/1258 OF THE EUROPEAN CENTRAL BANK of 5 July 2017 on the delegation of decisions on the transmission of confidential statistical information to the Single Resolution Board (ECB/2017/22) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 12.1 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Article 8(4a) thereof, Whereas: (1) Pursuant to the first sentence of Article 8(4a) of Regulation (EC) No 2533/98, the European System of Central Banks (ESCB) may transmit confidential statistical information to authorities or bodies of the Member States and the Union responsible for the supervision of financial institutions, markets and infrastructures or for the stability of the financial system in accordance with Union or national law, and to the European Stability Mechanism (ESM), only to the extent and at the level of detail necessary for the performance of their respective tasks. The Single Resolution Board qualifies as such an authority or body. (2) Pursuant to the second sentence of Article 8(4a) of Regulation (EC) No 2533/98, the authorities or bodies receiving confidential statistical information shall take all the necessary regulatory, administrative, technical and organisational measures to ensure the physical and logical protection of confidential statistical information. The Governing Council assessed that the Single Resolution Board has taken such measures. (3) In order to facilitate the decision-making process in relation to decisions on the transmission of confidential statistical information to the Single Resolution Board, a delegation decision is necessary. In accordance with Article 12.1 of the Statute of the European System of Central Banks and of the European Central Bank, the Governing Council may decide to delegate certain powers to the Executive Board. In accordance with the general principles on delegation as developed and confirmed by the Court of Justice of the European Union, delegation of decision-making powers should be limited, proportionate and based on specified criteria. Given that the decisions to be taken are of a technical rather than a political nature, those criteria can remain relatively general. (4) Where the criteria for the adoption of a delegated decision, as laid down in this delegation decision, are not met, decisions on the transmission of confidential statistical information to the Single Resolution Board should be adopted by the Governing Council upon proposal by the Executive Board. (5) Given the significantly increased volume of requests from the Single Resolution Board to transmit confidential statistical information, the decision should be adopted as a matter of urgency and enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (1) confidential statistical information means confidential statistical information as defined in point (12) of Article 1 of Regulation (EC) No 2533/98; (2) delegated decision means a decision taken on the basis of a delegation of powers by the Governing Council pursuant to this decision. Article 2 Transmission of confidential statistical information to the Single Resolution Board 1. The Governing Council hereby delegates the decisions on the transmission of confidential statistical information to the Single Resolution Board to the Executive Board. 2. A decision on the transmission of confidential statistical information to the Single Resolution Board shall only be adopted by means of a delegated decision, if the criteria for the adoption of delegated decisions, as set out in Article 3, are fulfilled. Article 3 Criteria for the adoption of delegated decisions on the transmission of confidential statistical information to the Single Resolution Board 1. A decision on the transmission of confidential statistical information to the Single Resolution Board shall only be taken by means of a delegated decision where this information is, pursuant to Article 8(4a) of Regulation (EC) No 2533/98, necessary for the exercise of the tasks of the Single Resolution Board. The confidential statistical information to be transmitted to the Single Resolution Board must be adequate, relevant and not excessive in relation to those tasks. 2. A decision on the transmission of confidential statistical information to the Single Resolution Board shall only be taken by means of a delegated decision (a) where the information is necessary for the Single Resolution Board to run a Public Interest Test in order to assess whether and how resolution measures would impact the counterparties from a financial stability perspective and to assess financial interconnectedness with other financial institutions and counterparties; (b) where the transmission of this information would not be prejudicial to the performance of the tasks of the ESCB. Article 4 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 5 July 2017. The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8.